  8:19-cr-00376-RFR-MDN Doc # 37 Filed: 03/25/21 Page 1 of 1 - Page ID # 101




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:19CR376
                                            )
      vs.                                   )
                                            )
ANTHONY WAYNE HALL,                         )                   ORDER
                                            )
                    Defendant.              )


      This matter is before the court on the government’s Motion to Continue Trial [36].
Some of the government’s witnesses reside out of state and the government needs to
make travel arrangements. Counsel for the defendant does not object. For good cause
shown,

      IT IS ORDERED that the Motion to Continue Trial [36] is granted, as follows:

      1. The jury trial, now set for April 5, 2021 is continued to April 12, 2021.

      2. A party may object to this order by filing an "Objection to Magistrate Judge's
         Order" no later than April 1, 2021. The objecting party must comply with all
         requirements of NECrimR 59.2.

      DATED: March 25, 2021.

                                         BY THE COURT:


                                         s/ Michael D. Nelson
                                         United States Magistrate Judge
